UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-5126


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TERRY DEWAYNE COMPTON,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.   James P. Jones, District
Judge. (1:02-cr-00098-jpj-pms-1)


Submitted:   April 15, 2011                 Decided:   April 27, 2011


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Brian J. Beck,
Assistant Federal Public Defender, Abingdon, Virginia, for
Appellant.   Timothy J. Heaphy, United States Attorney, Jennifer
R. Bockhorst, Assistant United States Attorney, Abingdon,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Terry    Dewayne    Compton      appeals    from   the   twenty-one-

month sentence he received upon the revocation of his supervised

release.    For the reasons that follow, we affirm.

            Compton pleaded guilty in 2002 to knowingly possessing

stolen mail, in violation of 18 U.S.C. § 1708 (2006).                  In 2003,

Compton was sentenced to eighteen months’ imprisonment and three

years’ supervised release.             Compton’s supervised release began

in September 2007.

            In February 2010, Compton’s probation officer filed a

revocation       petition,     alleging      several     supervised      release

violations:      (1) the unauthorized use of a debit card belonging

to   Kristen     Hammonds, 1    in    violation    of    the   prohibition   on

committing other crimes; (2) unauthorized travel to Texas, in

violation of the prohibition on leaving the judicial district

without    permission;    and    (3)    failing    to   appear   in    Dickerson

County (Virginia) General Sessions District Court, resulting in

issuance    of   a   warrant,    in    violation   of    the   prohibition   on

committing further crimes.            These actions also resulted in the

revocation of Compton’s state probation, for which the Circuit




     1
       Compton used Ms. Hammonds’ debit card at Wal-Mart on two
occasions, purchasing a total of $175 worth of goods.



                                         2
Court      for    Washington      County        (Virginia)     sentenced       Compton    to

twenty-four months’ imprisonment.

                 The probation officer determined that the most serious

violation         was   a   Grade     B    violation       which,     coupled    with    his

category VI criminal history, resulted in a policy statement

range of twenty-one to twenty-seven months’ imprisonment.                                See

U.S.       Sentencing       Guidelines          Manual     (“USSG”)        §§ 7B1.1(a)(2),

7B1.4(a)         (2003),    p.s..         At    the     revocation     hearing,    Compton

admitted the alleged violations. 2                       When queried by the court,

defense counsel agreed that any sentence the court might impose

would run consecutive to the previously imposed state sentence.

                 The    court     found        that     Compton      had    violated     his

supervised        release,      adopted        the    policy   statement      calculations

and the resulting sentencing range, and imposed a twenty-one-

month      sentence.            The   court          ordered   the    sentence    to     run

consecutive to any previously imposed sentence.                            The court also

ordered an additional three-year term of supervised release.

                 Relying on the 18 U.S.C. § 3553(a) (2006) factors that

informed         its    sentencing        decision,      the   court       explained    that

Compton was a “constant offender” whose mental impairments and

limited intellectual capabilities made it difficult to deter him

       2
        The parties did not dispute the probation officer’s
calculations under the relevant Chapter Seven advisory policy
statements, and no such issues are raised on appeal.



                                                 3
from       crime.      Thus,    the    court          opined    that   the       objectives      of

protecting the public from Compton’s crimes and deterring future

criminal conduct were best met through incarceration.                                     Compton

timely appealed from the entry of judgment.

                  Compton    first    asserts          the     district        court    committed

reversible          procedural       error    by        failing      to    respond        to    his

argument for a concurrent sentence.                          Compton further challenges

the adequacy of the district court’s explanation for imposing a

consecutive sentence.

                  As the parties acknowledge, the “plainly unreasonable”

standard set forth in United States v. Crudup, 461 F.3d 433,

437-38 (4th Cir. 2006) controls. 3                           This court will affirm a

sentence imposed after revocation of supervised release if it is

within        the     governing        statutory             range     and       not      plainly

unreasonable.           Crudup,       461    F.3d       at   439-40.           “When    reviewing

whether a revocation sentence is plainly unreasonable, we must

first      determine        whether   it     is       unreasonable        at    all.”      United

States       v.    Thompson,    595    F.3d       544,       546   (4th    Cir.        2010);   see

United States v. Moulden, 478 F.3d 652, 656 (4th Cir. 2007).                                      A


       3
       To the extent that Compton asks this court to revisit the
standard of review of revocation sentences established in
Crudup, we decline the invitation.     One panel of this court
cannot “overrule or reconsider a precedent set by another
panel.”   United States v. Najjar, 300 F.3d 466, 486 n.8 (4th
Cir. 2002).



                                                  4
supervised        release       revocation        sentence         is         procedurally

reasonable if the district court considered the Chapter Seven

advisory policy statements and the § 3553(a) factors applicable

to the proceeding.            See 18 U.S.C. § 3583(e) (2006); Crudup, 461

F.3d at 439.

            We       reject    Compton’s       challenges     to        the     procedural

reasonableness of his sentence.                The district court committed no

procedural      error    in    ordering    that    Compton’s        twenty-one-month

sentence be served consecutive to his previously imposed state

sentence.        The policy statement set forth in USSG § 7B1.3(f)

specifically states that —

       Any term of imprisonment imposed upon the revocation
       of . . . supervised release shall be ordered to be
       served consecutively to any sentence of imprisonment
       that the defendant is serving, whether or not the
       sentence of imprisonment being served resulted from
       the conduct that is the basis of the revocation
       of . . . supervised release.

Thus, in imposing a consecutive sentence, the district court

deferred to this advisory policy statement.                         Such deference,

while not required, was more than proper.                      See Thompson, 595

F.3d at 547; see also Moulden, 478 F.3d at 656-57.                             We further

reject Compton’s contention that the district court needed to

more    fully     explain      why   it    adhered       to   this        clear      policy

statement,       because      such   a    position       places      an       unwarranted

obligation      on    sentencing     courts.      See,    e.g.,      Rita       v.   United

States, 551 U.S. 338, 356-57 (2007) (“[W]hen a judge decides

                                           5
simply to apply the Guidelines to a particular case, doing so

will not necessarily require lengthy explanation.”).

           This court recognized in Thompson that it would “be

hard-pressed       to     find       any        explanation           for       within-range,

revocation sentences insufficient given the amount of deference

we   afford    district        courts         when        imposing    these        sentences.”

Thompson, 595 F.3d at 547.                    Here, the district court explained

that the need to protect the public and to deter Compton from

future    crimes        supported         a     sentence          within        the    properly

calculated policy statement range.                         Accordingly, we discern no

procedural error in the district court’s explanation.

           Compton       next    argues             the    sentence       is    substantively

unreasonable       because      it    is       excessive          given     the       underlying

criminal conduct.          This argument fails, however, because the

governing statute expressly restricts the sentencing court from

considering    the       seriousness           of         the    underlying        conduct      in

determining the violation sentence.                             See 18 U.S.C. § 3583(e)

(enumerating    the      § 3553(a)        sentencing            factors     that      should    be

considered    in    fashioning        a       revocation         sentence,      but    omitting

§ 3553(a)(2)(A) — the          need       for       the     sentence       to     reflect      the

seriousness of the offense).                  Rather, the revocation sentence is

designed to punish the defendant’s failure to abide by the terms

of his supervised release.                    Crudup, 461 F.3d at 438.                       Here,

Compton   admitted        to    six       violations            of   the       terms    of     his

                                                6
supervised release, which reflected Compton’s serious disregard

for his supervision.

            A revocation sentence is substantively reasonable if

the district court stated “a proper basis” for concluding the

defendant should receive the sentence imposed.             Crudup, 461 F.3d

at   440.    The    court   plainly    did   so   here.    Accordingly,    we

conclude that the court’s within-policy statement range sentence

was substantively reasonable.

            For    the   foregoing    reasons,    we   affirm   the   district

court’s revocation judgment.           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                      AFFIRMED




                                       7